Citation Nr: 0927093	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-32 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder, claimed as schizoaffective 
disorder. 

2.  Entitlement to service connection for encephalitis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and R.B.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 24, 1955, to 
April 19, 1955.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO denied entitlement to 
service connection for encephalitis and confirmed and 
continued a previous denial for schizophrenia.

The RO previously denied the claim of entitlement to service 
connection for a nervous disorder in February 1988.  The 
Veteran did not appeal the decision and it became final.  
38 C.F.R. § 20.302(a) (2008).  Because the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim, the Board will determine whether 
new and material evidence has been received to reopen the 
claim for an acquired psychiatric disorder and, if so, 
consider entitlement to service connection on the merits.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the claim involving an acquired psychiatric 
disorder has been recharacterized as it appears on the cover 
page of the instant decision.   

The Veteran presented testimony at a personal hearing before 
the Board in April 2009.  The transcript of that hearing has 
been associated with the claims folder.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for the psychiatric disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a psychiatric disorder, 
based on de novo review, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  In a February 1988 rating decision, the RO determined 
that no new and material evidence had been received to reopen 
the previously denied claim for service connection for a 
nervous disorder, finding that no evidence had been submitted 
to show: (a) that a pre-existing nervous disorder had been 
aggravated during the Veteran's military service, (b) that 
any such condition was incurred in service, or (c) that any 
such condition was due to a small pox vaccination.  The 
Veteran did not appeal the February 1988 rating decision.  

3.  The evidence received since the February 1988 rating 
decision was not previously submitted to agency decision 
makers, and it is not cumulative or redundant of evidence 
already on file, and by itself or when considered with 
previous evidence of record, it relates to unestablished 
facts of in-service injury or disease that are necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for an 
acquired psychiatric disorder.  

4.  The Veteran served only two months and 26 days on active 
military service and thus, he is not afforded the 
presumptions under 38 C.F.R. §§ 3.307, 3.309.  

5.  The competent medical evidence of record does not contain 
any currently diagnosed encephalitis.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision, which determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim for entitlement to service connection 
for a nervous disorder, became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2008).

2.  The evidence received since the final February 1988 
rating determination is new and material, and the Veteran's 
claim for service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2008).

3.  The criteria for the establishment of service connection 
for encephalitis are not met.  38 U.S.C.A. §§ 1110, 1111, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule).

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in an October 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need for the 
Veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The letter 
specifically notified the Veteran that his claim for 
entitlement to service connection for schizophrenic reaction 
was previously denied and it informed him of the reasons for 
said denial.  

As the Board is reopening the claim for an acquired 
psychiatric disorder on the basis of receipt of new and 
material evidence, any error in notification regarding what 
is needed to reopen (as directed by the Court in Kent) is 
harmless.  The Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the Veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service private 
medical records, articles concerning small pox vaccinations, 
a lay statement from the Veteran's sister, and the transcript 
from the April 2009 Board hearing. 

The RO received confirmation that there were no records of 
treatment for the Veteran from St. Michael's Hospital as they 
do not keep records for more than 25 years.  Any further 
efforts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

The Board notes that the Veteran submitted a statement 
entitled "Our Notice of Appeal" in September 2008 after the 
August 2008 supplemental statement of the case (SSOC) was 
issued.  The statement is simply a reiteration of arguments 
previously raised.  As such, remand for preparation of an 
SSOC is not warranted.  38 C.F.R. § 19.31.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


A.  New and Material

The Veteran seeks to reopen the claim for service connection 
for an acquired psychiatric disorder that was last denied by 
the RO in a February 1988 rating decision.  The Veteran did 
not appeal the decision and it became final.  38 C.F.R. 
§§ 20.302(a), 20.1103.

While the RO readjudicated the Veteran's claim on a de novo 
basis in January 2007, the Board must address the issue of 
whether new and material evidence has been received because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett, 83 F.3d at 1383.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its February 1988 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a nervous disorder.  The RO found that 
no new evidence had been submitted to show that the pre-
existing schizophrenic reaction had been aggravated during 
the Veteran's military service.  The RO further found that no 
new evidence had been submitted to show that a nervous 
condition had been incurred in service or was the result of a 
small pox vaccination. 

Of record at the time of the February 1988 rating decision 
were service treatment records from the Veteran's period of 
active military service that show the Veteran had an abnormal 
psychiatric evaluation on his January 1955 enlistment 
examination.  The provider found the condition, though not 
named, to be non-disabling, and the Veteran was considered to 
be acceptable psychiatrically.  

Six days after his enlistment, the Veteran was hospitalized 
for schizophrenic reaction.  The Veteran informed treatment 
providers he had a nervous breakdown and that he had been 
treated by a psychiatrist prior to enlistment.  A February 
1955 statement from the Veteran's step-father revealed that 
at age 16, the Veteran had a nervous breakdown when faced 
with an uncertain future upon entering high school.  In April 
1955, the Veteran was found to be unfit to perform his 
duties.  Schizophrenic reaction was considered to have 
existed prior to service and was not aggravated therein.

Post-service, a June 1965 letter from Dr. KAS shows the 
Veteran was hospitalized between April 1965 and May 1965 for 
an acute psychosis thought to have resulted from encephalitis 
secondary to a small pox vaccination given in March 1965.  
Dr. KAS noted the Veteran reported a similar episode in 
service and that at no time since 1956 had the Veteran 
manifested any mental disease.  

An October 1986 letter from Dr. KAS indicated the Veteran had 
a reaction to small pox vaccinations in service and 
subsequent to his discharge.  A January 1988 letter from Dr. 
RDT shows the Veteran was treated for recurrent psychosis 
from April 1987 to June 1987.

Evidence submitted subsequent to the February 1988 rating 
decision includes what appears to be an additional service 
treatment record from the Veteran's period of service, i.e. 
an immunization record.  Under 38 C.F.R. § 3.156(c)(1), VA 
will reconsider a claim if newly received evidence includes 
relevant, official service department records, that existed 
and had not been associated with the claims file when the VA 
first decided the claim.  It is not clear when this record 
was submitted by the Veteran, but as the Board would assume 
this evidence was in existence at the time of the prior 
denial and not associated with the claims folder in 1988; it 
is subject to 38 C.F.R. § 3.156(c)(1).  The Board notes this 
record shows the Veteran did not receive a vaccination for 
small pox.  He did receive the flu, typhoid, and tetanus 
vaccines in January 1955. 

In addition, records from the Behavioral Health Center show 
the Veteran was treated for post-encephalitic bipolar 
disorder between 2004 and 2006.  Records from Advanced 
Healthcare show the Veteran had a history of depression and 
bipolar disorder.  These records also note the Veteran had 
allergic reactions (swelling) to small pox and flu vaccines.  
A September 2006 entry notes the Veteran had encephalitis 
secondary to the flu vaccine.

The Veteran has submitted statements contending that 
encephalitis was secondary to the small pox and/or flu 
vaccines, which were first administered in service.  By these 
statements he also argues that an acquired psychiatric 
disorder was secondary to the vaccinations.  

An April 1965 letter from the Railroad Company reveals the 
Veteran was absent from his employment without permission in 
April 1965.  An August 2006 statement from Dr. PCT indicated 
the Veteran had bipolar disorder and schizophrenia.  The 
letter further indicated the Veteran informed Dr. PCT that he 
received a medical discharge from service after spending time 
in a mental health ward.  Dr. PCT opined it was reasonable to 
say that the Veteran's mental illness began in service. 

An April 2008 statement from the Veteran's sister indicates 
the Veteran did not have a nervous breakdown before service.  
Records from the Department of the Army show that service 
personnel serving in Area 1, during the dates of the 
Veteran's active service, would have received immunizations 
for small pox, typhoid fever, tetanus, and diphtheria.

The Veteran presented testimony before the RO in April 2008 
and the Board in April 2009.  He testified that he did not 
have encephalitis in service or a spinal tap.  He indicated 
that he was first diagnosed with encephalitis in 1965, 10 
years after his discharge.  He further testified that he did 
not have a nervous breakdown before service, but he was 
treated by a psychiatrist in high school.  

As noted previously, in the February 1988 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a nervous disorder.  The RO found that no new 
evidence had been submitted to show that the pre-existing 
schizophrenic reaction had been aggravated during the 
Veteran's military service.  The RO further found that no new 
evidence had been submitted to show that a nervous condition 
had been incurred in service or was the result of a small pox 
vaccination. 

In light of the addition of the service department 
immunization record, the Board shall reconsider the Veteran's 
claim.  38 C.F.R. § 3.156(c).  Moreover, as the "new" 
records suggest the Veteran did not have a pre-existing 
psychiatric disorder and that a mental illness was incurred 
in service, they are "material" when considered with the 
previous evidence of record.  They relate to an unestablished 
fact necessary to substantiate the Veteran's claim and raise 
a reasonable possibility of substantiating the claim.  
Therefore, as new and material evidence has been received, 
the claim for entitlement to service connection for a 
psychiatric disorder may be reopened.
See 38 C.F.R. § 3.156(a).  

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis and/or 
encephalitis lethargica residuals becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008) (Emphasis added).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Encephalitis

The Veteran contends that he is entitled to service 
connection for encephalitis.  Specifically, he asserts that 
it is the result of vaccines administered during service, to 
include small pox, flu, and/or any other vaccines.   

At the outset, the Board notes that the Veteran did not serve 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, to 
be afforded the presumptions for any encephalitis lethargica 
residuals that manifested to a degree of at least 10 percent 
within one year from date of termination of such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.   As the Veteran only served on active duty 
for two months and 26 days, encephalitis would not be 
presumed to have been incurred in service.  Even assuming the 
presumptions had applied, the objective medical evidence 
shows that encephalitis was first diagnosed in 1965, some 10 
years after the Veteran's discharge from service, so the 
issue is moot anyway.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, while service treatment records show the 
Veteran received immunizations for typhoid, tetanus, and flu, 
they are devoid of any complaints, treatment, or diagnoses of 
encephalitis.  Post-service, a June 1965 letter from Dr. KAS 
shows the Veteran was hospitalized between April 1965 and May 
1965 for an acute psychosis thought to have resulted from 
encephalitis secondary to a small pox vaccination given in 
March 1965, 10 years after the Veteran's discharge from 
service.  Though Dr. KAS noted the Veteran reported a similar 
episode in service, there is no record of the Veteran having 
received the small pox vaccine in service. 

Looking at documented diagnosis in the claims file, there is 
a 10-year evidentiary gap in this case between the Veteran's 
active service and the earliest objective medical evidence of 
encephalitis in 1965.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that encephalitis was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of encephalitis, between the period of active 
military service ending in 1955 and the first objective 
indication of encephalitis in 1965, is itself evidence which 
tends to show that the condition did not have its onset in 
service or for many years thereafter.  

Despite indications the Veteran had encephalitis as early as 
1965 (ten years after separation from service) and that he 
may suffer from post-encephalitic bipolar and schizophrenia, 
there is no evidence of record supporting a finding that the 
Veteran currently has encephalitis.  The Veteran himself 
testified in April 2009 that he does not currently have 
encephalitis or receive treatment for the disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with respect to this claim.  
Absent evidence of a current disability, there is no basis 
upon which to award service connection.  See Hickson, supra.

The Board considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that by the Veteran's own 
admission and the objectively demonstrated evidence, the 
service treatment records are devoid of encephalitis in 
service and there is no current diagnosis of encephalitis.   
38 C.F.R. § 3.159(c)(4)(Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

Though the Veteran contends that encephalitis was related to 
his military service, there is no medical evidence on file 
supporting the Veteran's assertion that he currently has 
encephalitis and his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been received, service 
connection for an acquired psychiatric disorder, is reopened; 
the appeal is granted to this extent only.

Entitlement to service connection for encephalitis is denied. 


REMAND

The veteran essentially contends that his current psychiatric 
disorder is due to, or was permanently aggravate by, 
inoculations or vaccines that he was given during service.  
He contends that he first experienced a reaction to 
inoculations or vaccines during service, that he again 
experienced such a reaction in 1965, and that he now has a 
permanent disability as a residual of inservice inoculations 
or vaccines.  VA has not afforded the veteran an examination 
to ascertain whether any current psychiatric disorder may be 
related to (due to or aggravated by) service, including to an 
inservice reaction to inoculations or vaccines.  Such an 
examination is in order to obtain all medical evidence 
necessary to adjudicate this claim.  

Prior to any examination, all outstanding records of 
pertinent medical treatment should be obtained.  

Accordingly, the Board must REMAND the case for the 
following:

1.  With any assistance required from the 
veteran, including obtaining signed forms 
allowing the release of private medical 
records, the agency of original 
jurisdiction (AOJ) should attempt to 
obtain any outstanding records of 
pertinent VA or private medical 
identified by the veteran.  

2.  The AOJ should schedule the veteran 
for a VA psychiatric examination to 
identify the nature and likely etiology 
of any current psychiatric disorder.  
The veteran's claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should 
specifically take note of any records 
discussing whether or not the veteran 
had a psychiatric problem or disorder 
prior to his brief period of service.  
All tests deemed appropriate by the 
examiner must be performed.  The 
examiner should detail the veteran's 
complaints and symptoms and indicate 
whether the veteran currently has a 
psychiatric disorder.  For any 
psychiatric disorder diagnosed, the 
examiner should specifically indicate 
whether it is at least as likely as not 
that such condition is related to (due 
to or aggravated by) some aspect of the 
Veteran's period of service, including 
an inservice reaction to inoculations or 
vaccines.  

If the examiner finds that the veteran 
had a psychiatric disorder that predated 
service, the examiner should indicate 
whether or not that disorder was 
permanently aggravated by some aspect of 
the veteran's period of service, 
including by an inservice reaction to 
inoculations or vaccines.  

A complete rationale for any opinion 
must be provided.  If the examiner is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  The RO should then re- adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purposes of this remand are to aid the veteran in the 
development of his claim, and to provide him adequate notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS. F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


